-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
	This application is a divisional of application 16/380,356 filed on 04/10/2019.
Claim Status
	Claims 1-12 and 17-20 were cancelled. Claims 13-16 and 21-25 are pending and examined. 
Claim Rejections – 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14, 21, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 further limits the linker to (3-glycidyloxypropyl)-trimethoxysilane and (3-glycidyloxypropyl)-triethoxysilane in reacted form. The claim is indefinite because the two compounds are complete as written, as in the compounds are not fragments or moieties of another compound. It is not clear why the two compounds are described as being in reacted form. Claim 25 also further limits the linker of Formula (1), but does not further describe the linker as being in reacted form. The method in claim 13 teaches a step of reacting a linker of Formula (1) with an azole. The linker of Formula (1) is described as a whole and complete compound, and not as a moiety. Ground of rejection may be obviated by deleting “in reacted form” from the claim. 
Claims 21 and 24 further define silica concentration in the silicon dioxide nanoparticles. The claims are indefinite because it is not clear if the concentrations refer to silica concentration in silicon dioxide nanoparticles used in the mixing step of the method of making in claim 13, or if it is silica concentration in the silicon dioxide nanoparticles that are surface modified with the linker and the azole. Based on page 13 of the instant specification, at least 85 wt. % and at least 97.5 wt. % refer to silica concentration in silicon dioxide nanoparticles that are surface modified with a linker and an azole. Based on page 19, silicon dioxide nanoparticles used in the mixing step have a silicon dioxide content of at least 85 wt. % or at least 97.5 wt. %. Thus, based on the application as filed silicon dioxide nanoparticles prior to surface modification and post surface modification can have a silicon dioxide content of at least 85 wt. % and at least 97.5 wt. %. Applicant is requested to amend claims 21 and 24 to make it clear if the concentrations refer to silicon dioxide particles used in the mixing step or silicon dioxide particles that are surface modified with the linker and the azole. 
Allowed Claims
	Claims 13, 15, 16, 22, 23, and 25 are allowed because the claimed method is not obvious over the closest prior art of record. The closest prior art of record in Saad et al. (The Royal Society of Chemistry, pages 57672-57682, Published 2016). Saad teaches mesoporous silica SBA-15 functionalized by (3- glycidyloxypropyltrimethoxysilane having 2-aminothiazole and aminopropyl-trizole ligands bound thereto (Abstract and Figure 1 on page 57673). The functionalized SBA-15 was formed by reacting SBA-15 with GPTMS to form G-SBA-15, which is then reacted with 2-amino-1,3-thiazole to form AMT-SBA-15 (left column on page 57674). The mesoporous SBA-15 was formed according to Zhao (Science, pages 548-552, published 1998) (section 2.2 in the left column on page 57674). Zhao was reviewed and does not disclose silica particle size. However, as evidenced by ACS Material Advanced Chemical Supplier (Technical Data Sheet, ACS Material Mesoporous Silica Molecular Sieve SBA-15, Pages 1-5, Accessed on May 4, 2021 from https://www.acsmaterial.com/pub/media/catalog/product/t/d/tds-sba-15-20180912.pdf) SBA-15 has a particle size of 1-4 micrometers (Table on page 2). The claimed method is not obvious over Saad because it would not have been obvious to modify Saad by replacing SBA-15 microparticles having a 1-4 micron size with silicon dioxide nanoparticles having an average diameter from 5 to 60 nm, and it would not have been obvious to modify Saad’s method by first reacting GPTMS with 2-amino-1,3-thiazole, followed by reacting the resultant with silicon dioxide particles as required by present claims.  
Conclusion

Claims 13, 15, 16, 22, 23, and 25 are allowed. Claims 14, 21, and 24 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459.  The examiner can normally be reached on 8-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alma Pipic/
Primary Examiner, Art Unit 1617